Plaintiff in this action seeks to recover from defendant the sum of $10,950. It is plaintiff’s claim that defendant received moneys equal to that sum from the Concord Casualty and Surety Company in the form of improperly issued corporate checks and without furnishing any consideration therefor. The defendant contends that the checks received by him were in repayment of a loan made by him to Harold R. Cronin, president of the Concord Casualty and Surety Company, and that he had neither actual nor constructive notice that the cheeks accepted by Mm were improperly issued. The court directed judgment in favor of defendant after trial at Trial Term without a jury. Judgment unanimously affirmed, with costs. No opimon. Present — Martin, P. J., McAvoy, O’Malley, Glennon and Cohn, JJ. [159 Misc. 540.]